MEMORANDUM **
Arturo Cesar Vichis-Chaves, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, see Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005), and we deny the petition for review.
The BLA acted within its discretion in denying Vichis-Chaves’ second motion to reopen, filed almost two years after the BIA’s final removal order, as both untimely and numerically barred. See 8 C.F.R. § 1003.2(c)(2) (permitting only one motion to reopen to be filed within ninety days of the administrative decision). Vichis-Chaves does not argue that one of the regulatory exceptions to the time and numerical limitations applies to his case. See 8 C.F.R. § 1003.2(c)(3)(ii). As a result, we reject Vichis-Chaves’ remaining contentions.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.